 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     ROBERT TURNER,                                  )    Civil No. 2:18-cv-00022-AC
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, and with the approval of the Court, that
23   Defendant shall have a first extension of time of 30 days to file her MSJ. Defendant respectfully
24   requests this extension to further consider the certified administrative record and the medical
25   records submitted with Plaintiff’s Request for Remand, especially in light of his pro se status.
26
27
28   Stip. to Extend Def.’s MSJ


                                                      1
 1          The new due date for Defendant’s MSJ will be Wednesday, November 28, 2018.
 2
                                              Respectfully submitted,
 3
 4
     Date: October 29, 2018            By:    /s/ Robert Turner*
 5                                            ROBERT TURNER
                                              * By phone authorization on October 29, 2018
 6                                            Plaintiff
 7
 8   Date: October 29, 2018                   MCGREGOR W. SCOTT
                                              United States Attorney
 9
10                                     By:    /s/ Michael K. Marriott
                                              MICHAEL K. MARRIOTT
11                                            Special Assistant United States Attorney
                                              Attorneys for Defendant
12
13
     Of Counsel
14   Jeffrey Chen
15   Assistant Regional Counsel
     Social Security Administration
16
17
18
19
20
21                                            ORDER

22
     APPROVED AND SO ORDERED:
23
24   DATED: October 30, 2018

25
26
27
28
     Stip. to Extend Def.’s MSJ

                                                 2
